Citation Nr: 0432838	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to termination of garnishment of the veteran's 
disability benefit to pay child support or alimony pursuant 
to a court order.  





ATTORNEY FOR THE BOARD

L. J. Vecchiollo







INTRODUCTION

The veteran had active service from February 1962 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
implemented a garnishment of the veteran's disability 
compensation benefits.  The RO denied his request for 
termination of the garnishment of his VA disability benefits.  
The garnishment of his benefits was based on a Writ of 
Attachment on an Order to pay child support/alimony issued by 
the Superior Court of the District of Columbia, Family 
Division.


FINDINGS OF FACT

1.  An Order on a Writ of Attachment for child 
support/alimony issued by the Superior Court of the District 
of Columbia, Family Division, was received by VA.  The Order 
mandates that VA garnish $830.00 per month of the veteran's 
VA compensation benefits until further Order from the Court.

2.  There is no further Order from the Superior Court of the 
District of Columbia, Family Division, of record.

3.  There is no competent evidence that the garnishment Order 
has been terminated, amended, superceded, or satisfied.


CONCLUSION OF LAW

VA compensation benefits have not been overwithheld.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 42 U.S.C.A. § 
659(a) (West 2002); 5 C.F.R. §§ 581.103, 581.402 (2003); 38 
C.F.R. § 3.159 (2004); VAOPGCPREC 4-97 (Jan. 22, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Legal Background

The RO began garnishing the veteran's VA disability benefits 
in December 1998, based on an Order on a Writ of Attachment 
for child support/alimony issued by the Superior Court of the 
District of Columbia, Family Division, and associated court 
documents ("the Writ").  The Writ was directed to the 
Winston-Salem RO, in the amount of $37,200.00, and instructed 
it to withhold $830.00 per month from the veteran's wages or 
earnings and pay the money to his ex-wife.

In a January 2000 letter, the RO informed the veteran that it 
would garnish $830.00 per month from his VA disability 
compensation benefits pursuant to the Writ.  

In a January 2001 Report of Contact, the veteran stated that 
the garnishment was to have ceased in either January or 
February.  In a May 2001 facsimile transmission, the veteran 
stated that he had paid $36,000.00 in garnishment and, 
therefore, the garnishment should cease.  

In an April 2002 letter, the veteran claimed that he had paid 
his debt to his ex-wife in full, and again requested that the 
garnishment, in the form of deductions from his benefits, no 
longer be made and that the excess amount be refunded to him.

In November 2002, an attorney representing the veteran sent a 
letter to the RO regarding the garnishment of his VA 
disability benefits.  The attorney claimed that the veteran 
already had paid more than the amount required under the 
Order, and that the garnishment should be terminated 
immediately and the veteran should be reimbursed for all 
excess payments.



In October 2002, the RO sent a letter to the veteran 
informing him of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In the letter, it stated that he had 
indicated (in a May 2002 claim) that his post-traumatic 
stress disorder (PTSD) had gotten worse, and that in order to 
grant an increase, the RO needed evidence of the current 
disability.  It also stated:  "While we are processing your 
current claim for the issue(s) listed in this letter, 
and until we make a final decision, any new issues or 
amendments to your claim will be subjected to the same 
information contained in this letter.  You will not receive 
any new notices unless specific information is needed."  The 
RO did not send the veteran a separate VCAA letter in 
connection with his request to terminate garnishment of his 
benefits.

The RO referred the matter to the Regional Counsel (RC), 
which sent the veteran's attorney a December 2002 letter 
after reviewing the Writ and associated court documents as 
well as the results of an audit by the VA Finance Section.  
Based on this review, the RC found that the veteran had not 
in fact paid all of the money required under the Writ.  This 
was because, while he had paid a total of $39,840.00, only 
$21,040.00 had been credited toward arrearages while the rest 
of the money, $18,800.00, had been credited toward current 
support.  Only $430.00 of the $830.00 monthly garnishment was 
used to repay the arrearage, the remaining $400.00 was 
allocated toward current support.  

In a May 2003 letter entitled, "Notice of Disagreement," the 
veteran addressed the issue of the garnishment of his 
benefits, cited the VCAA notification provisions, and argued 
that the RO was required to inform him of the evidence needed 
to stop the RO from "extend[ing] the court judgment."



In a June 2003 letter, also entitled "Notice of 
Disagreement," the veteran complained that the RO had failed 
to issue a statement of the case (SOC) as to its decision to 
continue the garnishment of his benefits.  Subsequently, in 
June 2003, the RO issued an SOC concerning this issue.  The 
SOC included the text of the VCAA's implementing regulation, 
38 C.F.R. § 3.159.  The RO denied the veteran's request to 
terminate garnishment of his benefits, citing the RC opinion 
finding that additional garnishment was required for the 
veteran to meet his obligations under the Writ.

In a June 2004 remand, the Board found that it had 
jurisdiction to review the RO's decision to deny the 
veteran's request to terminate garnishment of his benefits.  
In VAOPGCPREC 4-97 (Jan. 22, 1997), 1997 WL 56522 (D.V.A.), 
1997 LEXIS 628, VA's Office of General Counsel (OGC) 
addressed the question whether the Board had jurisdiction to 
review an RO decision to withhold a portion of a veteran's 
compensation benefits pursuant to a state court support 
order.  Id. at *1.  The OGC discussed 42 U.S.C.A. § 659(a) 
and 5 C.F.R. §581.301, which authorize federal agencies to 
garnish federal payments only pursuant to proper "legal 
process" brought to enforce a support obligation.  Id. at *4-
5.  The OGC held that this "legal process" requirement 
renders the decision as to whether, and to what extent, to 
order garnishment a matter for determination by the states.  
Id. at *9.  Consequently, VA's role is generally limited to 
that of a garnishee, and subsequent challenges to the order 
or requests for modification or discontinuance of garnishment 
must generally be directed to the state court or official 
that issued the legal process, rather than VA.  Id. at *21-
22.  Thus, ROs and the Board are generally without authority 
to entertain claims for modification of garnishment 
implemented pursuant to legal process.  Id. at *22.



The Board continued it analysis indicating that OGC noted 
there are circumstances in which VA may address claims 
insofar as they relate to VA benefits.  Id.  One such 
situation is "where the only issue presented is whether VA 
has erroneously withheld a veteran's benefits in conflict 
with the unambiguous direction of a state court."  Id. at 
*24.  In such a circumstance, "the veteran's claim for 
payment of the erroneously withheld benefits would be within 
the jurisdiction of the [RO] and the Board."  Id.  The OGC 
concluded:  "[I]f the legal process clearly specifies the 
amount to be garnished and VA inadvertently withholds a 
greater amount, a claim for payment of the amount erroneously 
withheld would not involve issues of the validity or 
interpretation of the state legal process, which are within 
the issuing court's jurisdiction, but would involve a 
challenge to VA's ministerial actions in making benefit 
payments and implementing the unambiguous garnishment order. 
. . . We believe such claims would be within the jurisdiction 
of the [RO] and the Board."  Id. at *24-25.

The Board found that the facts of the present case were 
similar to those held justiciable in the OGC precedential 
opinion, which is binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002).  The Board noted that the veteran was 
not challenging the validity of the D.C. Superior Court legal 
documents.  Rather, he was claiming that he has already paid 
to VA an amount of money in excess of the dollar amount on 
the face of the Writ.  Thus, his claim was that the VA 
withheld a greater amount than the amount specified in the 
Writ, and it therefore relates to VA's ministerial actions in 
making benefit payments and implementing the Writ.  As such, 
the veteran has the right to challenge the RO's assertion, 
based on the RC's findings, that the veteran's calculations 
are flawed and that he has not yet paid the amount on the 
face of the Writ, and the Board in turn has jurisdiction to 
hear this challenge.



The Board also found that the VCAA applied to the veteran's 
claim for termination of garnishment of his benefits.  The 
Board noted that the veteran's request was not one related to 
an isolated set of statutory or regulatory provisions, 
distinct from the general disability compensation provisions 
of the U.S. Code, but, rather, was a claim that he receive 
all of the benefits that already had been awarded to him 
under those disability compensation provisions, because he 
had met the requirements of the Writ.  

The Board then found that the RO's October 2002 letter 
explaining the application of the VCAA to the veteran's PTSD 
claim, and instructing him that the information would apply 
to his other claims, as well, was insufficient to comply with 
the VCAA notification requirements.  These requirements apply 
to each claim or application made by him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186(2002) (discussing 
notification requirement of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which are triggered when VA receives any 
individual complete or substantially complete application for 
benefits).  Moreover, given the specific types of information 
that are relevant to the veteran's claim in this particular 
case, the inclusion in the SOC of 38 C.F.R. § 3.159, 
containing only general regulatory language, was 
insufficient, without more, to meet the VCAA notification 
requirement.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  

So the Board remanded the claim to the RO for additional 
development pursuant to the VCAA.  And in response, the RO, 
in a letter dated in June 2004, requested that the veteran 
submit any relevant evidence in his possession concerning his 
claim.  In a letter received in July 2004, he stated that he 
had no additional evidence to submit.  In a letter dated in 
September 2004, the RO informed him of the type of evidence 
and information needed to substantiate his claim, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  


The RO specifically informed him that he should submit 
evidence showing that he made full payment of the court 
ordered garnishment.  In a statement in support of claim, 
received later that month, he stated that he did not have 
further evidence to submit and that he waived the 60-day 
allotted response time.

VCAA

On November 9, 2000, the VCAA was signed into law.  It since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).



The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) ("Pelegrini I") held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, i.e., RO) decision on a claim for VA 
benefits.  But see Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"), where the Court vacated its 
previous decision in Pelegrini I.  In the more recently 
issued Pelegrini II, the Court revisited the notice 
requirements imposed upon VA by the VCAA.

The Court addressed both the timing and content of these 
notice requirements.  Id. at 119-121.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's OGC undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's OGC as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, OGC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to OGC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, OGC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, VA nonetheless complied with 
them.  So any defect with respect to the VCAA notice 
requirement was merely harmless error.

Because, in this particular instance, the veteran did not 
receive VCAA notice prior to initially adjudicating and 
denying his claim, it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").

This suggests that in cases where, as here, the VCAA notice 
was sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  Bear in mind, 
though, the Board already recognized this procedural due 
process issue and, as a result, already remanded the case to 
the RO in June 2004 to address these VCAA concerns.  And 
while the case was on remand, the RO sent the veteran letters 
in June and September 2004 giving him opportunities to 
identify and/or submit additional evidence supporting his 
claim.  He failed to do so in response.  Indeed, 
he specifically indicated in his July and September 2004 
statements after receiving those VCAA letters that he had no 
further evidence or information to submit or which needed to 
be obtained.  He also waived the remainder of the allotted 60 
days he had to respond to this development request.  So there 
is no need for the RO to readjudicate his claim because there 
is no additional evidence to consider - that is, aside from 
the evidence already considered in the prior adjudications.  
Thus, satisfactory measures already have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The RO's September 2004 letter apprised the veteran of what 
specific information and evidence was needed to substantiate 
his claim, as well as what information and evidence needed to 
be submitted by him, what information and evidence would be 
obtained by VA for him, and the need for him to submit any 
relevant evidence in his possession pertaining to his claim.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  And while that 
September 2004 notice was not given prior to the first AOJ 
(i.e., RO) adjudication of his claim, he nevertheless had 
more than ample opportunity after receiving the June and 
September 2004 letters to identify and/or submit additional 
supporting evidence.  But, as indicated, he did not.  
Moreover, those notices were provided by the AOJ prior to the 
transfer and recertification of his case to the Board, and 
the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
He also had an additional 90 days, once the Board received 
his case back from the RO, to identify and/or submit 
additional supporting evidence.  See 38 C.F.R. § 20.1304.  
Consequently, he has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to his VA notices.

The Court's decision in Pelegrini II also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA OGC Opinion Prec. 1-2004 
(Feb. 24, 2004) (§ 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim; the fourth element of 
the VCAA notice cited in Pelegrini is mere dictum).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on this issue since all 
notification and development needed to render a fair decision 
on this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Legal Analysis

The claims file clearly contains a garnishment order from the 
Superior Court of the District of Columbia, Family Division, 
in association with a final judgment of divorce.  The Order 
constitutes "legal process" for purposes of 42 U.S.C. § 659 
because it was directed to VA and was issued for the purpose 
of compelling VA to withhold payments to the veteran and make 
payments to the former spouse.  There is no evidence of 
record that the Order was superceded or amended, and there 
was no notification from the Obligee that the debt had been 
satisfied.  Accordingly, garnishment and continued 
garnishment by VA was not only proper, but required by law.

Although the veteran has made payment of monies towards this 
garnishment, there is no competent evidence that the 
garnishment Order has been terminated, amended, superceded, 
or satisfied.  The veteran has been given ample opportunity 
to submit valid evidence that he has satisfied the Order of 
the court.  He has not done so.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Therefore, there simply is no basis 
upon which to find that VA has overwithheld.


ORDER

The claim for termination of garnishment of the veteran's 
disability benefit to pay child support or alimony pursuant 
to a court order is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



